Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 6/16/2022. Claims 1-2, 6-9, 13-16 and 20-29 are pending in the case. Claims 1, 8 and 15 are amended. Claims 3, 10 and 17 are cancelled. Claims 27-29 are newly added. Claims 1, 8 and 15 are independent claims. Claims 1-2, 6-9, 13-16 and 20-29 are rejected.

Summary of claims

3.	Claims 1-2, 6-9, 13-16, 20-29 are pending, 
	Claims 1, 8, and 15 are amended,
	Claims 4-5, 11-12, 18-19 were previously cancelled,
	Claims 3, 10 and 17 are currently cancelled,
	Claims 1, 8 and 15 are independent claims,
Claims 27-29 are newly added,
Claims 1-2, 6-9, 13-16, 20-29 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 10-12, filed 6/16/2021, have been fully considered but are not persuasive.
	Applicant argued the cited references including Cullen, King, Bienstock and Ohama did not teach the features of “receiving and storing at least one annotation associated with the one or more excluded data point, each annotation providing an explanation for excluding at least one of the one or more excluded data point,” as cited in claim 1.  Specifically, Applicant argued Cullen did not teach the comments associated with data filters. Examiner respectfully disagrees.
	In response, Cullen discloses in generating the analytical data, various mathematical and statistical functions may be utilized to produce a wide variety of information requested by the user, the analytical data can be presented to the user in a variety of reporting views, and the analytical data may be graphically displayed to assist the user in analyzing projects ([0364]), and the request may include one or more filters to narrow the amount of bid data within the selected types of bid data that is used in the generation of the analytical data ([0357]), please note “filter to narrow” is excluding other data not derived from the filter. Further, Cullen discloses any comments could be included with the bit section on the web page, and the comments are stored ([0155]), the project performance data including comments entered by the buyer, vendor and/or administrator may be stored ([0316]), for example, if the user has entered any comments related to the status of the phasing, the comments can be stored, the identify or the user that entered the comments, along with the date the comments were entered can also be stored in addition to the comments ([0330]). Please note the user may enter any comments when specifying the filter to narrow the data, and the comments and additional information may be stored, the comments may include description of the filtered data for the user may enter any comments. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-2, 6-9, 13-16, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew Cullen et al (US Publication 20040039681 A1, hereinafter Cullen), and in view of John Thorne King et al (US Publication 20020152133 A1, hereinafter King), and Gregg Bienstock (US Publication 20200020031 A1, hereinafter Bienstock), and Silvia Ohana (US Publication 20150026095 A1, hereinafter Ohana).

As for independent claim 1, Cullen discloses: A method comprising: performing, using at least one processor ([0084], a processor (e.g., a microprocessor or microcontroller) within the computer loads and runs the web browser to access the data network), multiple price analyses associated with a proposal (Abstract, producing analytical data related a project bid management system; [0354], the analytical data requested can be related to various price and performance factors as a function of the transactional data); generating a visualization that overlays results of the multiple price analyses in a common graph … different ones of the price analyses associated with …  and different one of the data points in the graph ([0364], in generating the analytical data, various mathematical and statistical functions may be utilized to produce a wide variety of information requested by the user, the analytical data can be presented to the user in a variety of reporting views, and the analytical data may be graphically displayed to assist the user in analyzing projects); receiving a first user selection of one or more of the data points in the graph to be excluded ([0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters), such as geography, vendor tier, etc.; see more in Ohana); receiving and storing at least one annotation associated with the one or more excluded data points, each annotation providing an explanation for excluding at least one of the one or more excluded data point ([0364], in generating the analytical data, various mathematical and statistical functions may be utilized to produce a wide variety of information requested by the user, the analytical data can be presented to the user in a variety of reporting views, and the analytical data may be graphically displayed to assist the user in analyzing projects; [0357], the request may include one or more filters to narrow the amount of bid data within the selected types of bid data that is used in the generation of the analytical data, please note “filter to narrow” is excluding other data not derived from the filter. Further, Cullen discloses any comments could be included with the bit section on the web page, and the comments are stored ([0155]), the project performance data including comments entered by the buyer, vendor and/or administrator may be stored ([0316]), for example, if the user has entered any comments related to the status of the phasing, the comments can be stored, the identify or the user that entered the comments, along with the date the comments were entered can also be stored in addition to the comments ([0330]). Please note the user may enter any comments when specifying the filter to narrow the data, and the comments and additional information may be stored, the comments may include description of the filtered data for the user may enter any comments); repeating, using the at least one processor, the multiple price analyses without using the one or more excluded data points ([0357], the request may include one or more filters to narrow the amount of bid data within the selected types of bid data that is used in the generation of the analytical data, please note “filter to narrow” is excluding other data); updating the visualization based on results of the repeated price analyses ([0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters), such as geography, vendor tier, etc., an various project performance reporting views to present a reporting view containing aggregate summary analytical data associated with every combination of the listed impact variables associated with the specific historical project performance data); generating a report or summary of award that includes the updated visualization with the at least one selected price analysis ([0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters), such as geography, vendor tier, etc., an various project performance reporting views to present a reporting view containing aggregate summary analytical data associated with every combination of the listed impact variables associated with the specific historical project performance data).
Cullen discloses the analytical data can be presented to the user in a variety of reporting views, and the analytical data may be graphically displayed to assist the user in analyzing projects ([0364]) but does not expressly disclose generating overlay results with multiple curves, in an analogous art of managing price analysis data in graphical user interface, King discloses: generating a visualization that overlays results of the multiple price analyses in a common graph that includes multiple curves each fit to one or more data points, different ones of the price analyses associated with different ones of the curves and different ones of the data points in the graph (Fig. 30 (F) and [0161], multi-point data is shown with multiple curves, create a curve overlay whereby multiple materials can be selected and the marketplace provides comparison between those materials);
Cullen and King are analogous arts because they are in the same field of endeavor, visualizing price analytical data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Cullen using the teachings of King to clearly include generating curve overlay with multiple curves to present the analysis result file. It would provide Cullen’s method with the enhanced capability of presenting the analytical data in more formats so user may easily understand the trend of analysis result.
Further, Cullen discloses the analytical data may be graphically displayed to assist the user in analyzing projects ([0364], [0367], [0370]), and Cullen discloses allowing a user to select data in a table to do further process, such as filtering, in addition, King discloses graphs including multi-point data (Figs. 30(a)-30(F)), and allowing a user to perform data selection and comparison ([0161]), but Cullen does not clearly disclose the visualization comprises multiple controls and one of the control is to select one of the price analyses, in another analogous art of displaying analysis information in graphical user interface, Bienstock expressly discloses: the visualization comprising multiple controls each corresponding to one of the price analyses ([0074]-[0075], for each data point, user may access by clicking on the graphical representation, the underlying trades that provide the data used by the system to calculate each midpoint, and user may select or de-select any outliers, the yield graph may then be automatically updated by the system, the system further provides additional opportunities for user to modify and/or refine the results based upon parameters and/or user’s perspective in the market)…receiving a second user selection of at least one of the controls to select at least one of the price analyses corresponding to the at least one selected control; and generating a report or summary of award that includes the updated visualization with the at least one selected price analysis ([0074]-[0075], for each data point, user may access by clicking on the graphical representation, the underlying trades that provide the data used by the system to calculate each midpoint, and user may select or de-select any outliers, the yield graph may then be automatically updated by the system, the system further provides additional opportunities for user to modify and/or refine the results based upon parameters and/or user’s perspective in the market);
Cullen and Bienstock are analogous arts because they are in the same field of endeavor, visualizing price analytical data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Cullen using the teachings of Bienstock to clearly include allowing user to select/de-select data to modify or refine analysis results. It would provide Cullen’s method with the enhanced capability of presenting the modified/refined analysis data based on user’s input/control in analysis result graphs.
Furthermore, at least Bienstock discloses receiving a first user selection of one or more of the data points in the graph to be excluded ([0069], user may exclude the issue from any reports (e.g., generated yield curves, the system will automatically update any reports or graphical representation to exclude data concerning such excluded issue); in addition, in another analogous art of displaying analysis information in graphical user interface, Ohana expressly discloses: receiving a first user selection of one or more of the data points in the graph to be excluded (Abstract, displaying analysis information about a portfolio across several charts and tables, based on the resulting information in the charts and tables the user may select different groups of securities, directly from the charts and tables, to be included in, excluded from, or have set constraints in subsequent analysis); repeating, using the at least one processor, the multiple price analyses without using the one or more excluded data points ([0018], the user selects directly from the various charts and graphs securities to be excluded from the securities universe of the consecutive analysis); and updating the visualization based on results of the repeated price analyses ([0018], user may select two securities to be excluded from the subsequent analysis, then the modified/updated charts and tables are displayed);
Cullen and Bienstock and Ohana are analogous arts because they are in the same field of endeavor, visualizing price analytical data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Cullen using the teachings of Bienstock and Ohana to clearly include allowing user to select data point in graph to be excluded from the subsequent analysis and generating the updated graph with the updated analysis result. It would provide Cullen’s method with the enhanced capability of presenting the analytical data in charts and graphs and allowing user to manage data in charts and graphs so user may easily view and manage data with analysis result graphs.
As for claim 2, Cullen-King-Bienstock-Ohana further discloses: wherein receiving the first user selection of the one or more data points to be excluded comprises: providing a pop-up menu in association with one of the data points in the visualization (Cullen: [0279], a pop-up window can be displayed for the user; [0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters); please note user may be provided a pop-up window to select filter); and receiving a user invocation of a function to exclude the associated data point (Cullen: [0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters); please note user may be provided a pop-up window to select filter).

Claims 3-5       cancelled

As for claim 6, Cullen-King-Bienstock-Ohana further discloses: reintroducing at least one excluded data point back into the multiple price analyses (Cullen: [0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters), such as geography, vendor tier, etc., an various project performance reporting views to present a reporting view containing aggregate summary analytical data associated with every combination of the listed impact variables associated with the specific historical project performance data; please note user can change the filter to reintroducing previously filter out data).

As for claim 7, Cullen-King-Bienstock-Ohana further discloses: the proposal comprises a supplier's response to a request for proposal, quote, bid, or information (RFX) (Cullen: producing analytical data related a project bid management system; King: [0012], allows buyers to issue a request for quote and receive responses from suppliers).

Claims 10-12       cancelled

As for claims 8-9, 13-14, they recite features that are substantially same as those features claimed by Claims 1-2, and 6-7 thus the rationales for rejecting Claims 1-2, and 6-7 are incorporated herein.

Claims 17-19       cancelled

As for claims 15-16, 20, they recite features that are substantially same as those features claimed by Claims 1-2, thus the rationales for rejecting Claims 1-2, 6 are incorporated herein.

As for claim 21, Cullen-King-Bienstock-Ohana further discloses: wherein: the multiple controls comprise multiple checkboxes arrange together; and the second user selection of the at least one control comprises a user actuation of at least one of the check boxes (Bienstock: Fig. 5 and [0074]-[0075], for each data point, user may access by clicking on the graphical representation, the underlying trades that provide the data used by the system to calculate each midpoint, and user may select or de-select any outliers, the yield graph may then be automatically updated by the system, the system further provides additional opportunities for user to modify and/or refine the results based upon parameters and/or user’s perspective in the market).

As for claim 22, Cullen-King-Bienstock-Ohana further discloses: obtaining the proposal from a supplier associated with the supplier’s response (Cullen: [0074], the bid responses submitted from vendors all have the same form, enabling efficient and effective evaluation of the bid responses; King: [0012], allows buyers to issue a request for quote and receive responses from suppliers).

As for claims 23-24, they recite features that are substantially same as those features claimed by Claims 21-22, thus the rationales for rejecting Claims 21-22 are incorporated herein.

As for claim 25, it recites features that are substantially same as those features claimed by Claim 21, thus the rationales for rejecting Claim 21 are incorporated herein.

As for claim 26, Cullen-King-Bienstock-Ohana further discloses: the proposal comprises a supplier's response to a request for proposal, quote, bid, or information (RFX) (Cullen: producing analytical data related a project bid management system; King: [0012], allows buyers to issue a request for quote and receive responses from suppliers); and obtaining the proposal from a supplier associated with the supplier’s response (Cullen: [0074], the bid responses submitted from vendors all have the same form, enabling efficient and effective evaluation of the bid responses).

6. 	Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen, King, Bienstock and Ohana as applied on claims 1, 8 and 15, and further in view of Philip Vander Broek (US Publication 20150213631 A1, hereinafter Vander).

As for claim 27, Cullen discloses a pop-up window can be displayed for the project administrator ([0279]) and does not clearly disclose displaying a pop-up menu, in another analogous art of displaying visualized analysis data in user interface, Vander discloses: the function to exclude the associated data point is included in the pop-up menu ([0084], examples of user controls include a menu control, a pop-up window, etc.; [0092], the user may filter or exclude other values from the visualization being displayed).
Cullen and Vander are analogous arts because they are in the same field of endeavor, visualizing analytical data in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Cullen using the teachings of Vander to clearly include providing a pop-up window for user to specify selection. It would provide Cullen’s method with the enhanced capability of allowing user to specify filtering parameters with all kinds of controls in the user interface.


As for claim 28, it recites features that are substantially same as those features claimed by Claim 27, thus the rationales for rejecting Claim 27 are incorporated herein.

As for claim 29, it recites features that are substantially same as those features claimed by Claim 27, thus the rationales for rejecting Claim 27 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171